Citation Nr: 1420627	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  01-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability; and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability; and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to March 1983 and from September 1990 to November 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In its January 2014 Written Brief, the appellant's representative raised a claim of clear and unmistakable error in a May 2009 rating decision involving the assignment of an effective date for the award of a total disability rating based upon individual unemployability.  This issue has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The reopened claims of entitlement to service connection for right and left shoulder disabilities are remanded.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 1995, the RO denied the Veteran's original claims seeking service connection for right and left shoulder disabilities.

2.  Since the September 1995 rating decision, evidence has been received which is new and bears directly and substantially on the issues of service connection for right and left shoulder disabilities, and is so significant that the evidence must be considered in order to fairly decide the Veteran's claims of entitlement to service connection for those disorders.



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The criteria for reopening the claim of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome on the issues addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

As applicable to the present case, "new and material evidence" means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  The Board notes that the definition of "new and material evidence" has since been changed, but the new version is not applicable to the present case, given that the claim to reopen was filed in July 1999.  See 38 C.F.R. § 3.156(a) (2013); 66 Fed. Reg. 45620 (2001); 71 Fed. Reg. 52455 (2006).

In an unappealed rating decision issued in September 1995, the RO denied the Veteran's original claims seeking service connection for left and right shoulder disabilities.  As for her right shoulder disability, the rating decision determined that right shoulder complaints and treatment shown during her active duty service was for an acute condition which subsequently resolved.  As for her left shoulder claim, the rating decision found no evidence of a current left shoulder disability.  

Since the September 1995 rating decision, evidence has been received that relates to an unestablished fact necessary to substantiate the claims, that is neither cumulative nor redundant of evidence already of record, and that raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left shoulder disabilities.  A closer review of the Veteran's service treatment records revealed treatment in January 1980 for multiple skeletal motor traumas, including the left side of neck and left arm.  Post service treatment records also reflect multiple complaints of right and left shoulder pain.  A June 2001 x-ray examination of the right shoulder revealed a linear density in the region of the greater tuberosity which was suspicious for ligamentous or tendinous calcification.  An October 2005 magnetic resonance imaging (MRI) of the shoulder, which failed to identify right or left, revealed findings suggestive of mild supraspinatus tendonosis.  The MRI report also noted mild degenerative changes in the acromioclavicular joint with mild undersurface hypertrophy.  Accordingly, both claims seeking service connection for right and left shoulder disabilities are reopened.  

ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right shoulder disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for a left shoulder disability is reopened, and to this extent only, the appeal is granted.


REMAND

In the January 2014 brief, the Veteran's representative argued that the Veteran's service-connected posttraumatic stress disorder aggravated her bilateral shoulder disabilities.  Under these circumstances, the Board finds that an examination is necessary to identify any current shoulder disability found and to determine whether any such disability was incurred in or aggravated during the Veteran's military service; and/or was caused or aggravated by her service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to 

obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to identify all current shoulder disabilities found and determine whether any currently or previously diagnosed left or right shoulder disorder is related to the Veteran's military service; or is secondary to her service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed right and left shoulder disability was incurred or aggravated during the Veteran's military service from July 1979 to March 1983 and from September 1990 to November 1992.  IF NOT, the examiner must provide an opinion as to whether any currently or previously diagnosed right and left shoulder disability was caused OR aggravated (i.e., increased in severity beyond the 

natural progress of the condition) by any of her service-connected disabilities, to include her posttraumatic stress disorder.

A complete rationale must be provided for all opinions expressed. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated on the merits.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


